Citation Nr: 0824205	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
secondary to hospitalization from April to May 2003.

2.  Entitlement to an increased rating for cardiac 
arrhythmia, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for substance abuse.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
August to December 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Newark, 
New Jersey.

The veteran requested a formal hearing before an RO Hearing 
Officer at the local RO which a January 2005 letter informed 
him was scheduled for March 1, 2005.  There is nothing in the 
claims file to indicate the veteran did not receive the 
January 2005 letter or any evidence the U.S. Postal Service 
returned it to VA as undeliverable.  He failed to appear for 
the hearing.

In the decision below, the Board decides the temporary total 
evaluation and substance abuse claims but, for the reasons 
set forth in the remand portion of the document below, 
REMANDS the remaining claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's hospitalization from April to May 2003 was 
not secondary to treatment for his service-connected heart 
disorder.

2.  The preponderance of the probative evidence indicates the 
veteran's polysubstance abuse is not related to an in-service 
disease or injury, or a service-connected disability.
CONCLUSIONS OF LAW

1.  The requirements are not met for a temporary total 
disability evaluation for hospitalization secondary to the 
service-connected heart disorder.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
4.29 (2007).

2.  Illicit drug and alcohol abuse was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.1(m), 3.102, 3.301(c)(2) and 
(3), 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a June 2003 letter, VA 
notified the veteran of VA's duty to assist him with his 
claim, to include notice of what part of any evidence is to 
be provided by the veteran and what part VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes the letter did not specifically address the 
precise requirements for a temporary total evaluation, 
commonly referred to as, "Paragraph 29 benefits."  Such 
content errors are presumed prejudicial, see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), unless the presumed 
prejudice is rebutted by VA.

VA may rebut the presumption of prejudice by showing the 
purpose of the VCAA notice was not frustrated and that the 
essential fairness of the adjudication was not affected.  
Sanders, supra.  The purpose of the notice is not frustrated 
if the claimant had a meaningful opportunity to participate 
in the adjudication of his or her claim.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007.  The Board finds that the 
evidence of record shows that any error related to the 
content deficiency was non-prejudicial.  The basis of this 
finding is that the veteran demonstrated actual knowledge of 
the requirements of a temporary total evaluation in his May 
application for the benefits.  Thus, the purpose of a 
content-compliant VCAA notice was not frustrated, and the 
veteran did have a meaningful opportunity to participate in 
the adjudication of his claim.
 
The June 2003 letter did in fact inform the veteran of the 
evidence needed to prove a service connection claim.  
Naturally, since the letter was issued prior to the Court of 
Appeals For Veterans Claims' decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the letter did not inform 
the veteran how downstream disability evaluations and 
effective dates are assigned and the type evidence which 
impacts those determinations.  Further, the RO also certified 
the veteran's appeal to the Board prior to the decision. This 
omission, however, is not prejudicial in light of the 
decision reached below.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).
 
VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording him 
VA examinations.  See 38 C.F.R. § 3.159(c).  As noted above, 
he was afforded a meaningful opportunity to participate in 
the adjudication of the claims.  He was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Temporary Total Evaluation

Governing Law and Regulation

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the VA 
Schedule for Rating Disabilities (Rating Schedule) when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29.

The introductory portion of 38 C.F.R. § 4.30 states that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
Section  4.30(a) reads as follows: Total ratings will be 
assigned under this section if treatment of a service-
connected disability resulted in: (1) Surgery necessitating 
at least one month of convalescence (Effective as to 
outpatient surgery March 1, 1989.) (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  (Effective as to 
outpatient surgery March 1, 1989.) (3) Immobilization by 
cast, without surgery, of one major joint or more.  
(Effective as to outpatient treatment March 10, 1976.)

Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

Analysis

The sole disorder for which service connection is in effect 
is cardiac arrhythmia.  VA treatment records note the 
veteran's inpatient status from April to May 2003.  He 
asserts his hospitalization was for treatment of his heart 
disorder and points to the provisional admitting diagnosis as 
proof of his assertion.  The evidence compellingly shows that 
was not the case.

The veteran in fact had two admissions with only a brief 
hiatus between the two.  The early-May 2003 Discharge Summary 
notes the veteran's admission to the cardiac unit to rule out 
a myocardial infarction (heart attack).  It also notes, 
however, that the reason for the veteran's hospitalization in 
mid-April 2003 was suicidal and homicide ideation secondary 
to difficulties with his wife and daughter.  The summary 
notes the veteran's long history of polysubstance abuse, to 
include a history of cocaine-induced cardiomyopathy.  During 
his stay he responded well to anti-depressive medications and 
was assessed as not a threat to himself or others upon 
discharge.  He was cautioned, however, that the success of 
his hospitalization depended on his compliance with his 
outpatient follow-up.  The Axis I diagnoses upon discharge 
were, bipolar disorder and polysubstance dependence-cocaine, 
opiates, and alcohol abuse. 

As a follow-up to the initial hospitalization set forth 
above, the late May 2003 Discharge Summary notes the veteran 
was admitted again three days later for substance abuse 
rehabilitation.  The summary notes the veteran's 18-year 
history of cocaine abuse and dependence.  He underwent 
extensive clinical and diagnostic tests to evaluate his heart 
during his hospitalizations, and none of the results revealed 
any pathology associated with his service-connected cardiac 
arrhythmia.

A late May 2003 entry noted his history of cardiomyopathy 
secondary to cocaine or alcohol use.  An April 2003 cardiac 
catherization revealed normal coronaries, and a June 2003 
exercise stress test was negative.  No arrhythmia was noted.  
At a July 2003 follow-up with a treating cardiologist, 
examination revealed regular rate and rhythm, normal S1 and 
S2, and no murmur or gallop.  Breathing and chest sounds were 
normal.  Of most significance, however, was the 
cardiologist's review of the veteran's echocardiograms.

The examiner's July 2003 entry notes the veteran's ejection 
fraction at his April admission was reported as 25 percent, 
while a late July 2003 echo reported it as 60 percent, the 
cardiac catherization noted 30 to 35 percent at best, and a 
later echo reported 50 percent.  The cardiologist noted that, 
in any case, there was an actual increase in left ventricle 
function between April to June 2003 of about 10 to 15 
percent-which was about 30 to 50 points above baseline.  
These data led the cardiologist to observe that the veteran 
had a decent ejection fraction to begin with, but it 
decreased acutely in early 2003 to the low 30s and then 
increased-"(most likely with rehabilitation and keeping off 
the cocaine and [alcohol]) to the high 40s."  The examiner 
then opined the veteran's ejection fraction was in fact close 
to normal.

The extensive records associated with the veteran's inpatient 
stay clearly show his hospitalization was not due to his 
service-connected arrhythmia or for treatment for it.  
Instead, it was directly related to his polysubstance 
dependence and alcohol abuse.  Thus, there is no factual 
basis for a temporary total evaluation.  38 C.F.R. § 4.29.  
The benefit sought on appeal is denied.

Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The veteran asserted in his claim that he never had a 
substance abuse problem prior to service.  Service treatment 
records are negative for entries related to complaints, 
findings, or treatment for alcohol or illicit drug use or 
abuse.  The veteran's period of active duty for training was 
brief secondary to his diagnosis of having a heart murmur, 
which led to his medical discharge.  While the veteran stated 
in 1999 that he started using cocaine during active service, 
a September 1990 VA Discharge Summary notes the veteran's 
cocaine usage started 10 years earlier.  In any event, there 
is no evidence whatsoever that the veteran's substance abuse 
is causally linked to his service-connected heart disorder.

A disability that is a result of the person's own willful 
misconduct or abuse of alcohol or drugs is not compensable.  
38 U.S.C.A. § 1110.  An injury or disease incurred during 
active service is not deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

Nonetheless, an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected 
disability can be service connected for compensation.  See 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran 
must adequately establish, through clear medical evidence, 
that an alcohol or drug abuse disability is secondary to or 
caused by a primary service-connected disorder, and there 
must be evidence establishing that the alcohol or drug abuse 
is a disability.  The alcohol or drug abuse disability must 
not be due to willful wrongdoing.  In addition, 38 U.S.C.A. § 
1110 permits a veteran to receive compensation for an alcohol 
abuse or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  "Primary" alcohol abuse 
disability means an alcohol abuse disability arising during 
service from voluntary and willful drinking to excess.  
Allen, 237 F.3d at 1376.

As already noted, there is nothing in the veteran's extensive 
treatment records to indicate that his cocaine dependence and 
alcohol abuse are causally related to his service-connected 
heart disorder.  Thus, the Board is constrained to find the 
preponderance of the evidence is against the claim.  
38 C.F.R. §§ 3.301, 3.303.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to a temporary total disability evaluation 
secondary to hospitalization from April to May 2003 is 
denied.

Entitlement to service connection for substance abuse is 
denied.


REMAND

The RO received the veteran's claim for an increased rating 
for his heart disorder in May 2003, which was several years 
after the rating criteria for heart disorders were changed, 
effective January 12, 1998.  See 62 Fed. Reg. 65,207-01 
(December 12, 1997).  The Board notes, however, that both the 
January 2004 rating decision and the Statement of the Case 
applied and informed the veteran of the prior criteria for 
rating his arrhythmia and applied a now defunct diagnostic 
code (7013).  Thus, the veteran has not been adequately 
informed of the specific rating criteria applicable to his 
disability and his claim.  See 38 C.F.R. § 19.29.  Further, 
the veteran's last examination was in 2003; so, in light of 
the necessity of a remand, the RO should offer him an 
examination and, if he agrees to report, arrange it.

As noted in the discussion of the VCAA above, the veteran has 
not been informed how disability evaluations and effective 
dates are determined or of the specific rating criteria 
applicable to his claim.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); Dingess/Hartman, supra.  Further, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen a claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e., service connection.  In that case, 
which also involved reopening a claim where the prior denial 
was based upon a finding that the condition preexisted 
service, the Court held that the appellant was entitled to 
notice that he needed evidence that would reflect either that 
this condition (1) did not pre-exist service and was incurred 
therein, or (2) if the condition did pre-exist service, it 
was aggravated therein.  

Although the RO provided notice as to the need for new and 
material evidence in a letter dated in June 2003, that notice 
does not fully comply with the specified criteria as noted in 
Kent, supra, as it did not inform the veteran why his prior 
claims for service connection for PTSD and bipolar disorder 
were denied.  Thus, this case must be remanded for corrective 
notice under 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
Vazquez, Kent, and Dingess, that informs the veteran of the 
basis for the prior denial, and the evidence needed to 
substantiate the request to reopen as well as what evidence 
is needed to establish the underlying claims for service 
connection.  The notice should also advise that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
provide an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date, as well as the specific rating criteria applicable to 
his claim for an increased rating.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes a 
Kent-compliant explanation as to why his 
prior claims for PTSD and bipolar disorder 
were denied and the information or 
evidence needed to constitute new and 
material evidence.  The notice should also 
include how a disability rating and 
effective date are determined, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, supra.

The corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In particular the 
appellant must be given precise notice of 
the rating criteria pertaining to his 
claim of entitlement to increased ratings 
for his cardiac arrhythmia. 

2.  Up-to-date medical records, VA and 
private, pertaining to the veteran's 
psychiatric disorder(so) and to his 
service-connected cardiac arrhythmia, not 
already of record, should be obtained for 
inclusion in the claims file.

3.  After the above is complete, the 
veteran should be afforded a VA cardiology 
examination to determine the current 
severity of his cardiac arrhythmia.  All 
indicated diagnostic tests should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.

4.  The veteran is hereby notified that it 
is his responsibility to report for any VA 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655.  In the event that the veteran does 
not report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

6.  Then readjudicate the veteran's claims 
under the current law, regulations and 
rating criteria in light of any additional 
evidence obtained.  If  either claim remains 
denied, send him and his representative a 
Supplemental Statement of the Case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


